DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at least two first reflection parts having first reflection surfaces reflecting electromagnetic waves”.  It is unclear whether each of the first reflection parts having “first reflecting surfaces” or both of the reflection parts having “first reflecting surfaces”?  
Furthermore, the second paragraph of claim 1 recites “wherein the first reflection parts having a shape of a figure in which cross-sectional shapes obtained by being cut in a direction perpendicular to a reference axis are symmetrical and continuous with respect to pinots passing through the reference axis, having the first reflection surfaces on side surfaces”.  This section of claim 1 directs toward at least two possible embodiments.  That is, if the reference axis is in the Y direction, which is vertically passing through the cylinder, the cut would result in rectangular shape.  If the cut is parallel to the top/bottom surfaces of element 6, as seen in figure 5 of the drawing, it would result in circular shape.  (see Ex parte Miyazaki, Appeal 2007-3300 November 19, 2008).  
Given the different interpretation relates to the potential embodiments, the reflection surface angle referred to in the third paragraph is also found to be indefinite.  
Claims 2-15 are rejected because of their dependency upon rejected claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20190384311 is in related field of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK